COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN RE                                                            No. 08-18-00104-CV
                                                 §
 JACQUELINE DeWEES,                                              An Original Proceeding
 INDEPENDENT EXECUTRIX OF                        §
 THE ESTATE OF BLANCA S.                                              in Mandamus
 ROHLING,                                        §

 RELATOR.                                        §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Eduardo Gamboa, Judge of the Probate Court No. 2 of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 22ND DAY OF JUNE, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.